Exhibit 10.1

 

 

 

 

 

 

 

EMPLOYMENT AGREEMENT

FOR

ROBERT D. SZNEWAJS

 

 

Effective Date: January 1, 2008

 

 

 

 

 

 

 

 

 

West Coast Bancorp

and

West Coast Bank

 

PAGE 1 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

Page

 

SECTION 1

THE PARTIES

1

SECTION 2

TERM

1

SECTION 3

POSITION

1

SECTION 4

DUTIES

1

SECTION 5

TIME COMMITMENT; OUTSIDE ACTIVITIES

2

SECTION 6

COMPENSATION

2

SECTION 7

GROUNDS FOR TERMINATION OF EMPLOYMENT

4

SECTION 8

PAYMENTS UPON TERMINATION

7

SECTION 9

SEVERANCE BENEFITS

7

SECTION 10

TERMINATION UPON CHANGE IN CONTROL

11

SECTION 11

EFFECT OF TERMINATION ON OTHER POSITIONS

12

SECTION 12

NO MITIGATION OR OFFSET

12

SECTION 13

CONFIDENTIALITY

12

SECTION 14

ASSISTANCE WITH CLAIMS

13

SECTION 15

GENERAL PROVISIONS

14

 

SIGNATURES

16

 

-i-

 

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT

 

Effective Date: January 1, 2008

 

 

1.

THE PARTIES. This Employment Agreement (the “Agreement”) is made by and among:

 

 

(a)

WEST COAST BANCORP (“Bancorp”) and WEST COAST BANK (the ”Bank”), (collectively
the “Company”); and

 

(b)

ROBERT D. SZNEWAJS (the “Executive”).

2.

TERM. The Company employs the Executive for a three-year term beginning
effective as of January 1, 2008, and expiring on December 31, 2010, subject to
earlier termination under the terms and conditions of this Agreement.

 

3.

POSITION.

 

 

(a)

CEO and President. The Executive’s title will be Chief Executive Officer and
President of Bancorp. At the discretion of the Board of Directors of Bancorp,
the Executive shall also be the Chief Executive Officer and/or President of the
Bank.

 

(b)

Directorship. Subject to shareholder approval as required, the Executive will
serve as a director of:

 

(1)

Bancorp and the Bank; and

 

 

(2)

Such of their subsidiaries and affiliated companies as the Company may designate
from time to time.

 

4.

DUTIES. The Executive shall:

 

 

(a)

Use his best efforts to faithfully and efficiently perform—

 

 

(1)

Those duties that are specified for the Executive’s position in the Company’s
bylaws and other governing documents; and

 

 

(2)

Any additional duties consistent with the Executive’s position as may be
reasonably designated from time to time by the Company’s Board of Directors,
either with or without additional compensation;

 

 

(b)

Report directly to the Board of Directors of Bancorp and the Bank, as
applicable; and

 

 

(c)

Comply with the Company’s employment policies, procedures and practices that
apply to other senior executives. However, if there is a conflict between those
policies, procedures and practices and the terms and conditions of this
Agreement, this Agreement shall control.

 

PAGE 1 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



5.

TIME COMMITMENT; OUTSIDE ACTIVITIES.

 

 

(a)

Except as provided in subsection (b) below, the Executive shall devote his full
working time, attention and talents to performing his duties under Section 4.

 

 

(b)

The Executive may engage in civic, community, investment and outside business
activities provided they:

 

 

(1)

Do not interfere with his duties under Section 4; and

 

 

(2)

Are either:

 

 

(A)

Allowed under the Company’s Governance Policy as in effect at the time; or

 

(B)

Expressly approved in advance by Bancorp’s or the Bank’s Board of Directors, as
applicable.

6.

COMPENSATION.

 

 

(a)

Salary. The Executive will receive an annual salary of $360,000, payable in
accordance with the Company’s regular payroll schedule and practices. Bancorp’s
Compensation and Personnel Committee (the “Committee”) will review the
Executive’s salary annually under subsection (l) below and may, at its
discretion, increase, but not decrease, the Executive’s salary.

 

 

(b)

Bonus. The Executive’s targeted annual bonus will be 100 percent of his annual
salary. The actual bonus amount for any year will be determined by the Committee
in its discretion under subsection (l) below.

 

 

(c)

SERP. The Executive shall receive retirement benefits under the terms and
conditions of the Supplemental Executive Retirement Plan dated August 1, 2003,
between the Executive and the Company, as amended.

 

 

(d)

Incentive Awards. The Executive shall receive such awards of stock options or
restricted stock as may be determined annually by the Committee under
subsection (l) below.

 

 

(e)

Deferred Compensation. The Executive shall be entitled to participate in any
deferred compensation plan or program available to the Company’s
senior executives.

 

 

(f)

Employee Benefits. To the extent allowed by law and regulations, the Executive
shall participate in all pension benefit plans, welfare benefit plans, insurance
plans or programs and other fringe benefit plans or programs the Company has in
effect for its employees and other senior executives.

 

PAGE 2 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



 

(g)

Vacation.

 

 

(1)

The Executive shall be entitled to four weeks of paid vacation each calendar
year in addition to all holidays observed by the Company.

 

 

(2)

The Executive’s ability to carry over unused vacation time to a subsequent year
and the minimum amount of vacation the Executive is required to take each year
shall be determined under the Company’s policies and practices as then in effect
for its senior executives.

 

 

(h)

Fringe Benefits. The Executive shall receive such other fringe benefits and
perquisites as are provided to the Company’s senior executives.

 

 

(i)

Retiree Medical Benefits. The Committee will consider providing the Executive
with retiree medical benefits as part of its annual review of the Executive’s
compensation under subsection (l) below but is not obligated to provide this
benefit. If this benefit is provided, it may not be later reduced or terminated
without the Executive’s consent.

 

(j)

Business Expenses. The Company shall reimburse the Executive, in accordance with
the Company’s policies and procedures applicable to senior executives, for all
reasonable expenses incurred by him in the performance of his duties.

 

 

(k)

No Board Fees. The Executive shall not receive any additional compensation for
serving on the Board of Directors of Bancorp, the Bank or any of their
subsidiaries or affiliated companies.

 

 

(l)

Annual Review. The Committee shall review the Executive’s compensation annually
as follows:

 

 

(1)

The review shall determine:

 

(A)

Whether any increase to the Executive’s salary is warranted;

 

(B)

The amount of the annual bonus, if any, for the previous year;

 

(C)

The amount of any incentive awards to be granted under subsection (d) above, if
any;

 

(D)

Whether a retiree medical benefit should be provided; and

 

(E)

Whether any other benefit increases or additional benefits are warranted.

 

(2)

In making its determinations under paragraph (1) above, the Committee shall take
into account the reasonableness of the Executive’s overall compensation package
(for example, determining whether providing an additional benefit should offset
increases in other types of compensation); and

 

PAGE 3 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



 

(3)

The Executive will have the opportunity to meet with the Chair of the Committee
reasonably in advance of each of the Committee’s annual meetings under this
subsection.

7.

GROUNDS FOR TERMINATION OF EMPLOYMENT. The Executive’s employment may be
terminated for any of the following reasons:

 

 

(a)

Termination by the Company for Cause. The Company may terminate the Executive’s
employment for cause as follows—

 

 

(1)

“Cause” means any of the following circumstances:

 

 

(A)

Embezzlement, dishonesty or other fraudulent acts involving the Company or the
Company’s business operations;

 

 

(B)

Material breach of Section 13 of this Agreement;

 

 

(C)

Conviction (whether entered upon a verdict or a plea, including a plea of no
contest) on any felony charge or on a misdemeanor reflecting upon the
Executive’s honesty;

 

 

(D)

An act or omission that materially injures the Company’s reputation, business
affairs or financial condition, if that injury could have been reasonably
avoided by the Executive; or

 

 

(E)

Failure or refusal of the Executive to substantially perform his duties to the
Company (except during a period of disability that does not exceed the maximum
allowable under subsection (f)(1) below), including willful misfeasance or gross
negligence in the performance of those duties or willful disregard of the lawful
directives of the Board; provided, however, that the Executive is first given—

 

 

(i)

Written notice by the Committee specifying in detail the performance issues; and

 

 

(ii)

A reasonable opportunity to cure the issues specified in the notice.

 

 

(2)

Limitations. The Company may not terminate the Executive’s employment for cause
unless:

 

 

(A)

Two-thirds of Bancorp’s Board of Directors determine that cause exists based
upon substantial evidence (that is, proof by a preponderance of the evidence,
clear and convincing evidence or beyond a reasonable doubt is not required);

 

PAGE 4 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



 

(B)

The Executive is given reasonable notice of the Board meeting called to make
that determination; and

 

 

(C)

The Executive and the Executive’s legal counsel are given the opportunity to
address that meeting.

 

 

(b)

Termination by the Company without Cause. The Company may terminate the
Executive’s employment without cause for any reason or for no reason.

 

 

(c)

Termination by the Executive for Good Reason. Subject to the limitations in
paragraph (2) below, the Executive may terminate his employment for good reason
as follows—

 

 

(1)

“Good Reason” means any one or more of the following conditions that occur
without the Executive’s express written consent:

 

 

(A)

A material reduction in the Executive’s salary;

 

 

(B)

A material diminution in the Executive’s authority, duties or responsibilities
(including requiring the Executive to report to a corporate officer instead of
Bancorp’s Board of Directors);

 

 

(C)

A material diminution of the budget over which the Executive retains authority;

 

 

(D)

A relocation or transfer of the Executive’s place of employment to an office or
location that is more than 35 miles from the Executive’s then current place of
employment; or

 

 

(E)

Any other action or inaction that constitutes a material breach of this
Agreement by the Company.

 

 

(2)

Limitations. Generally, the Executive may not terminate his employment for Good
Reason unless:

 

(A)

The termination occurs within two years of the date of the initial existence of
the condition constituting Good Reason;

 

 

(B)

The Executive gives the Company notice of the existence of the Good Reason
condition within 90 days of its initial existence; and

 

 

(C)

The Company has a reasonable opportunity of at least 30 days in which to cure
the condition. The Company is not required to pay severance benefits under
Section 9 during this correction period.

 

If the Executive fails to comply with subparagraph (A) or (B) above, the
Executive’s termination of employment will be considered a termination for Good
Cause under this Agreement only if the Executive and Bancorp

 

PAGE 5 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



agree that, under the facts and circumstances, the Executive’s termination of
employment qualifies as a “separation from service for good reason” for purposes
of Internal Revenue Code § 409A.

 

 

(d)

Termination by the Executive without Good Reason. The Executive may voluntarily
terminate employment without good reason upon at least 60 days’ prior written
notice to the Company.

 

 

(e)

Death. This Agreement will terminate immediately upon the Executive’s death.

 

 

(f)

Disability. The Company may terminate this Agreement upon the Executive’s
disability as follows:

 

 

(1)

The disability must continue for either:

 

 

(A)

90 consecutive calendar days; or

 

(B)

180 calendar days in any 12 consecutive month period.

 

(2)

Disability will be determined by a physician selected by the Company with the
Executive’s consent, which consent cannot be unreasonably withheld.

 

 

(3)

For purposes of paragraphs (1) and (2) above, “disability” means any physical or
mental condition which renders the Executive unable to perform, with reasonable
accommodations that do not cause an undue hardship to the Company, his essential
job functions under this Agreement.

 

 

(4)

If the Company terminates this Agreement for disability under facts and
circumstances that do not satisfy the requirement of paragraphs (1), (2) and (3)
above, the termination shall be treated as a termination without cause.

 

 

(g)

Separation from Service. For purposes of this Agreement, the Executive will have
a termination of employment only if either:

 

 

(1)

The Company and the Executive reasonably anticipate that the Executive will not
render any services to the Company after the date of termination under this
Agreement; or

 

 

(2)

The Company and the Executive agree that the Executive will continue to provide
bona fide services to the Company (either as an employee or an independent
contractor) after the date of termination of employment under this Agreement,
but only if those services do not rise to such a level that the termination of
the Executive’s employment under this Agreement would no longer qualify as a
“separation from service” for purposes of Internal Revenue Code § 409A.

 

PAGE 6 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



8.

PAYMENTS UPON TERMINATION. Regardless of the reason for the termination,
compensation and benefits earned or accrued through the date of the termination
of the Executive’s employment will be paid as follows:

 

 

(a)

The following amounts will be paid within the time required by the Oregon wage
and hour laws:

 

(1)

Salary earned through the date of termination; and

 

(2)

The bonus for the year before the year in which the termination occurs to the
extent unpaid as of the date of termination;

 

(b)

Business expenses reimbursable under this Agreement that were incurred though
the date of termination will be paid as soon as administratively feasible, but
in no event later than 60 days following the termination date; and

 

(c)

Employee benefits and other fringe benefits accrued through the date of
termination will be paid in accordance with the terms and conditions of the
applicable plan or arrangement.

9.

SEVERANCE BENEFITS. If the Executive’s employment is terminated by the Company
without cause or by the Executive for Good Reason, the Company will pay the
Executive the following severance benefits in addition to the payments under
Section 8:

 

(a)

At the times specified in paragraph (5) below, the Company will pay the
Executive a total payment equal to the sum of the amounts determined under
paragraphs (1), (2), (3) and (4) below.

 

(1)

The product of:

 

(A)

The Executive’s annual base salary as in effect on the date of termination,

 

multiplied by

 

(B)

The number of days from the date of termination through December 31, 2010,
divided by 365.

 

(2)

The annualized amount of the bonus the Executive earned through the date of
termination for the year in which the termination occurred, to the extent
unpaid. For this purpose, the amount of the bonus earned will be determined by
the extent to which the Executive, as of the date of termination, was on track
for achieving the bonus measurement criteria for the year in which the
termination occurred.

 

PAGE 7 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



(3)      The product of:

 

(A)

The average of—

 

(i)

The actual bonus paid or payable for the year before the year in which the
termination occurs; and

 

(ii)

The bonus amount determined under paragraph (2) above,

multiplied by

 

(B)

The number of days from January 1 of the year following the year in which the
termination occurred, through December 31, 2010, divided by 365.

 

(4)

An amount equal to the sum of the Executive’s “deemed matching contribution” (as
determined under subparagraph (B) below) and the Executive’s “deemed
profit-sharing contribution” (as determined under subparagraph (C) below).

 

(A)

For purposes of determining the Executive’s deemed matching and profit-sharing
contributions, the Executive’s “deemed 401(k) Plan compensation” will be the
total amount payable under subsection (a)(1), (2) and (3) above, but limited to
the maximum amount allowable under the 401(k) Plan’s definition of
“compensation” as in effect at that time;

 

(B)

The deemed matching contributions will be determined as follows—

 

(i)

First, the Executive’s “deemed elective deferral contributions” will be
determined by multiplying the Executive’s deemed 401(k) Plan compensation under
subparagraph (A) above by the lesser of:

 

(I)

The deferral percentage the Executive had in effect under the 401(k) Plan on the
date of termination; or

 

(II)

The maximum deferral percentage allowed by the 401(k) Plan for highly
compensated employees (if applicable to the Executive) for the plan year in
which termination occurs, if that percentage has been determined by the date of
termination;

 

PAGE 8 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



 

(ii)

Second, the deemed matching contribution formula will be applied to the amount
of the deemed elective deferral contributions as calculated under clause (i)
above, to determine the amount of the deemed matching contributions. For this
purpose, the “deemed matching contribution formula” is:

 

(I)

The 401(k) Plan’s matching contribution formula for the plan year in which the
termination occurs; or

 

(II)

If that formula has not been determined by the date of termination, the formula
for the previous plan year; and

 

(C)

The deemed profit-sharing contributions will be determined by multiplying the
Executive’s deemed 401(k) Plan compensation under subparagraph (A) above by—

 

(i)

The actual bonus paid or payable for the bonus computation year that ended
before the bonus computation year in which the termination occurs; and

 

(ii)

The annualized amount of the bonus the Executive earned, determined as of the
end of the month in which the termination occurs, for the bonus computation year
in which the termination occurs; and

 

(5)

The portion of the Executive’s separation pay that does not exceed the maximum
409A separation pay limit, shall be paid to the Executive in a lump-sum payment
as soon as administratively feasible after the date of termination, but in no
event later than 15 business days after the date of termination. The portion of
the Executive’s separation pay that exceeds the maximum 409A separation pay
limit will be paid to the Executive in a lump-sum payment on the first business
day of the seventh month following the date of termination (or, if sooner, no
later than 15 business days after the Executive’s death). The following
definitions apply for purposes of this paragraph:

 

(A)

“Separation pay” means the amount payable under subsection (a) above, reduced,
to the extent required by Internal Revenue Code § 409A, by amounts payable under
subsections (c) and (d) below.

 

(B)

“Maximum 409A separation pay limit” means two times the lesser of:

 

(i)

The Executive’s annualized base salary for the year of termination; or

 

PAGE 9 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



 

(ii)

The maximum amount that may be taken into account as includible compensation
under a qualified retirement plan pursuant to Internal Revenue Code § 401(a)(17)
for the year in which the termination occurs.

 

(b)

Upon the date of termination—

 

(1)

All stock options held by the Executive that are not otherwise vested as of that
date shall become immediately vested and exercisable notwithstanding any vesting
provisions in the grant of those options; and

 

(2)

Any restrictions on the restricted stock held by the Executive shall immediately
lapse.

 

(c)

The Company shall provide the Executive and his spouse with continued group
health plan coverage (medical, dental and vision) as follows:

 

(1)

Coverage shall continue until whichever of the following occurs first:

 

(A)

The date the Executive qualifies for group health plan coverage provided by a
subsequent employer; or

 

(B)

December 31, 2010.

 

(2)

During the continuation period, the Company shall continue to pay the employer
portion of the premiums for coverage under its group health plans, except as
provided under paragraph (3) below.

 

(3)

If the Company reasonably determines that the Executive cannot participate in
the Company’s group health plans because he is no longer actively performing
services for the Company, the Company will pay the COBRA coverage premiums for
group health plan coverage for the Executive and his spouse. If the COBRA
continuation coverage period expires before the benefits continuation period
specified in paragraph (1) above, the Company shall pay for the balance of the
period remaining under paragraph (1) above, the premiums for a conversion or
portability policy obtained by the Executive.

 

(4)

If the Committee does not provide the Executive with retiree medical benefits
under Section 6(i), the Bank agrees that, at each time it renews its group
health plan coverage during the Executive’s lifetime, it will request its
insurance carrier to extend the group health plan’s coverage to the Executive or
to a group of the Bank’s retired executives that includes the Executive,
provided this executive retiree coverage:

 

 

(A)

Does not adversely affect the premiums for the Bank’s active employees;

 

PAGE 10 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



 

(B)

Does not otherwise increase the Bank’s costs of providing group health plan
coverage; and

 

 

(C)

Is paid for solely by the retired executives.

 

If, in the future, the Bank’s group health plan coverage is provided under an
arrangement other than a group insurance policy issued by a commercial insurance
carrier, the executive retiree coverage described above shall be offered under
such arrangement to the extent feasible, subject to the conditions of
subparagraphs (A), (B) and (C) above.

 

 

(d)

The Company shall provide the Executive with group life insurance coverage at
the same level as is in effect on the date of termination until whichever of the
following first occurs:

 

(1)

The date the Executive qualifies for group life insurance coverage provided by a
subsequent employer; or

 

(2)

December 31, 2010.

10.

TERMINATION UPON CHANGE IN CONTROL.

 

(a)

If Covered by C-I-C Agreement. If the Executive’s employment terminates under
circumstances that qualify as a “Termination Event” as defined in the Change In
Control Agreement dated January 1, 2004, between the Company and the Executive,
as amended, (the ”C-I-C Agreement”), the Executive will receive:

 

(1)

The payments payable under Section 8 of this Agreement; and

 

(2)

The severance benefits payable in accordance with the terms and conditions of
the C-I-C Agreement in lieu of those payable under Section 9 of this Agreement.

 

(b)

If Not Covered by C-I-C Agreement. If the Executive’s employment terminates
under circumstances that do not qualify as a “Termination Event” as defined in
the C-I-C Agreement (e.g., because the change in beneficial ownership is not
large enough to qualify as a change in control as defined under the
C-I-C Agreement or because the termination occurs after the period of time
covered by that agreement), the compensation and benefits payable to the
Executive upon termination of employment will be determined solely under
this Agreement.

 

PAGE 11 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



11.

EFFECT OF TERMINATION ON OTHER POSITIONS. If, on the date of the termination of
his employment with the Company, the Executive is a member of the Board of
Directors of the Company or any of its subsidiaries or affiliates, or holds any
other position with the Company or any of its subsidiaries or affiliates, the
Executive shall be deemed to have resigned from all of those positions as of the
date of his termination of employment. The Executive shall sign such documents
and take such actions as the Company may request to effect those resignations.

12.

NO MITIGATION OR OFFSET. Upon the termination of his employment, the Executive
shall be under no obligation to seek other employment. Any remuneration the
Executive receives from any subsequent employment he may obtain shall not offset
any amounts due the Executive under this Agreement.

13.

CONFIDENTIALITY.

 

 

(a)

Nondisclosure. The Executive shall not use or disclose any confidential
information (as defined in subsection (c) below), either during or following the
term of this Agreement, except as required by the Executive’s duties under this
Agreement or as otherwise allowed under subsection (b) below.

 

 

(b)

Exceptions. The nondisclosure obligation under subsection (a) above does not
apply to any use or disclosure that is:

 

 

(1)

Made with Bancorp’s prior written consent;

 

 

(2)

Required by a court order or a subpoena from a government agency (provided,
however, that the Executive must first provide Bancorp with reasonable notice of
the court order or subpoena in order to allow Bancorp the opportunity to contest
the requested disclosure); or

 

 

(3)

Of confidential information that has been previously disclosed to the public by
the Company or is in the public domain (other than by reason of Executive’s
breach of this Agreement).

 

 

(c)

“Confidential Information” means any of the Company’s (or its subsidiaries’ or
affiliates’) trade secrets, customer or prospects lists, information regarding
product development, marketing plans, sales plans, strategic plans, projected
acquisitions or dispositions, management agreements, management organization
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, purchasing
agreements, financial records, other similar financial, commercial, business or
technical information or any information that the Company or any of its
subsidiaries or affiliates has received from its service providers, other
vendors or customers that these third parties have designated as confidential
or proprietary.

 

PAGE 12 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



 

(d)

Injunctive Relief and Other Remedies. The Executive acknowledges and agrees that
the nondisclosure obligation under subsection (a) above relates to special,
unique and extraordinary matters and that a breach of that obligation will cause
the Company irreparable injury for which adequate remedies are not available at
law. Therefore, Executive agrees that:

 

 

(1)

The Company shall be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) restraining Executive
from committing any breach or threatened breach of the nondisclosure obligation
under subsection (a) above;

 

 

(2)

If the Company is required to post a bond in order to secure an injunction or
other equitable remedy, that bond shall be no more than a nominal amount; and

 

 

(3)

These injunctive remedies are cumulative and are in addition to any other rights
and remedies the Company may have at law or in equity.

 

 

(e)

Survival. This section shall survive the termination of the
Executive’s employment.

 

14.

ASSISTANCE WITH CLAIMS.

 

 

(a)

The Executive agrees that, both during and after his employment with the
Company, he will:

 

 

(1)

Assist the Company and its subsidiaries and affiliates in the defense of any
claims, or potential claims that may be made or threatened to be made against
any of them in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”);

 

(2)

Assist the Company and its subsidiaries and affiliates in the prosecution of any
claims that may be made by the Company or any subsidiary or affiliate in any
Proceeding, to the extent that such claims relate to the Executive’s employment
or the period of Executive’s employment with the Company;

 

(3)

Unless precluded by law, promptly notify the Company if he is asked to
participate (or otherwise become involved) in any Proceeding involving such
claims or potential claims; and

 

(4)

Unless precluded by law, promptly notify the Company if he is asked to assist in
any investigation (whether governmental or private) of the Company or any of its
subsidiaries or affiliates (or their actions), regardless of whether a lawsuit
has then been filed against the Company or any subsidiary or affiliate with
respect to that investigation.

 

PAGE 13 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



 

(b)

The Company agrees to reimburse the Executive for all of his reasonable
out-of-pocket expenses associated with the assistance he renders under this
section, including travel expenses and any reasonable attorneys’ fees and
expenses, and shall pay the Executive a reasonable per diem fee for his
services.

15.

GENERAL PROVISIONS.

 

 

(a)

Applicable Law.

 

(1)

This Agreement shall be construed and its validity determined according to the
laws of the State of Oregon, other than its law regarding conflicts of law or
choice of law.

 

(2)

Any dispute arising out of this Agreement must be brought in either Clackamas
County or Multnomah County, Oregon, and the parties will submit to personal
jurisdiction in either of those counties.

 

(b)

Arbitration. Any dispute or claim arising out of or brought in connection with
this Agreement, other than a claim by the Company under Section 13, shall be
submitted to final and binding arbitration as follows:

 

 

(1)

Before proceeding to arbitration, the parties shall first attempt, in good
faith, to resolve the dispute or claim by informal meetings and discussions
between them and/or their attorneys. The Chairman of the Board will act on
behalf of the Company at these meetings and discussions. This informal dispute
resolution process will be concluded within 30 days or such longer or shorter
period as may be mutually agreed by the parties.

 

 

(2)

After exhausting the informal dispute resolution process under paragraph (1)
above, upon the request of any party, the matter will be submitted to and
settled by arbitration under the rules then in effect of the American
Arbitration Association (or under any other form of arbitration mutually
acceptable to the parties involved). Any award rendered in arbitration will be
final and will bind the parties, and a judgment on it may be entered in the
highest court of the forum having jurisdiction. The arbitrator will render a
written decision, naming the substantially prevailing party in the action and,
subject to subsection (c) below, will award such party all costs and expenses
incurred, including reasonable attorneys’ fees.

 

 

(c)

Attorneys’ Fees.

 

(1)

If any breach of or default under this Agreement results in either party
incurring attorneys’ or other fees, costs or expenses (including those incurred
in an arbitration), the substantially prevailing party is entitled to recover
from the non-prevailing party its reasonable legal fees, costs and expenses,
including attorneys’ fees and the costs of the arbitration, except as provided
in paragraph (2) below.

 

PAGE 14 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



 

(2)

If the Executive is not the substantially prevailing party, the Executive shall
be liable to pay the Company under paragraph (1) above only if the arbitrator
determines that:

 

(A)

There was no reasonable basis for the Executive’s claim (or the Executive’s
response to the Company’s claim); or

 

(B)

The Executive engaged in unreasonable delay, failed to comply with a discovery
order or otherwise acted in bad faith in the arbitration.

 

(3)

Either party shall be entitled to recover any reasonable attorneys’ fees and
other costs and expenses it incurs in enforcing or collecting an
arbitration award.

 

(4)

If an award under this section is made to the Executive, and accountants or tax
counsel selected by the Company with the Executive’s consent (which shall not be
unreasonably withheld) determine that the award is includible in the Executive’s
gross income, the Company shall also pay the Executive a gross-up payment to
offset the taxes imposed on that award, including the taxes on the gross-up
payment itself. This gross-up payment shall be determined following the
methodology employed in the C-I-C Agreement.

 

(d)

Amendment. This Agreement may be amended only by a written agreement signed by
the parties.

 

(e)

Notice.

 

(1)

Any notice given under this Agreement shall be in writing delivered to a Party
at the address given below or to such other address as that Party has given the
other Parties in accordance with this section.

 

To the Executive:



 



 

 

To the Company:

Attn: General Counsel

 

5335 Meadows Road

 

Suite 201

 

Lake Oswego, OR 97035

 

 

(2)

A notice shall be deemed to have been given if it is:

 

 

(A)

Delivered by hand;

 

 

(B)

Mailed by certified U.S. mail, return receipt requested, with postage prepaid;
or

 

PAGE 15 EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------



 

(C)

Delivered to a private carrier for guaranteed next-day delivery.

 

 

(f)

Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Executive as to its subject matter. No rights are granted to the
Executive by virtue of this Agreement other than those specifically set forth in
this document and any amendments to it.

 

(g)

Construction. The language of this Agreement was chosen jointly by the parties
to express their mutual intent. No rule of construction based on which party
drafted the Agreement or certain of its provisions will be applied against
any party.

 

(h)

Section Headings. The section headings used in this Agreement have been included
for convenience of reference only.

 

(i)

Counterparts. This Agreement may be executed in one or more counterparts, and
all counterparts will be construed together as one Agreement.

 

(j)

Severability. If any provision of this Agreement is, to any extent, held to be
invalid or unenforceable, it will be deemed amended as necessary to conform to
the applicable laws or regulations. However, if it cannot be amended without
materially altering the intentions of the parties, it will be deleted and the
remainder of this Agreement will be enforced to the extent permitted by law.

 

EXECUTIVE:

 

COMPANY:

 

 


WEST COAST BANCORP


/s/ Robert D. Sznewajs

 

By: 


/s/ Lloyd D. Ankeny

Robert D. Sznewajs

 

 

Chairman

 

 


WEST COAST BANK

 

 

By:


/s/ Lloyd D. Ankeny

 

 

 

Chairman

 

 

PAGE 16 EMPLOYMENT AGREEMENT

 

 